Per Curiam.
Respondent moves to dismiss this appeal on the ground that appellant failed, as provided by § 2, page 29, Laws 1901, to have prepared, certified, and filed, a transcript of the record at or before the time it served and filed its opening brief. The record shows that appellant’s opening brief was filed in the office of the clerk of the superior court on the 26th day of June, 1902, and the transcript was not filed until July 30th. following. The service of this motion was, however, not made upon appellant’s attorneys until the 1st day of August, 1902, which was after the transcript had been filed. In Raymond v. Bales, 26 Wash. 493 (67 Pac. 269), a similar motion was denied for the reason that it was not made until after the record was supplied. In Prescott v. Puget Sound Bridge & Dredging Co., ante, p. 158 (70 Pac. 252), a similar motion was promptly made, and a short record brought here before the transcript was supplied. In that case the motion was also denied, but accompanied with the imposition of terms to be performed as a condition for the further prosecution of the appeal. However, under the rule announced in Raymond v. Bales, supra, no terms should he imposed here, and the motion must be unconditionally denied.